IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20231
                          Summary Calendar



JUDY B. SHULER,

                                          Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ACTING COMMISSIONER
OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CV-588
                         - - - - - - - - - -
                           October 26, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Judy B. Shuler appeals from the district court’s judgment

affirming the decision of the Acting Commissioner of Social

Security denying her claim disability benefits under 42 U.S.C.

§ 405(g).   The Administrative Law Judge (ALJ) agreed with the

medical diagnoses of Shuler’s treating physicians that she

suffered from chronic fatigue syndrome (CFS), fibromyalgia, and

degenerative disc disease.   The ALJ disagreed, however, with the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20231
                                  -2-

treating physicians’ vocational opinion that Shuler’s condition

precluded employment.

     In addition to finding Shuler’s hearing testimony and

subjective complaints of pain to be less than credible based on

his observations of Shuler at the hearing and on her daily

activities, the ALJ relied upon the testimony of a medical expert

who testified that, even accepting all of the medical evidence

concerning CFS and fibromyalgia as true, Shuler remained capable

of performing the full range of light work.    The ALJ also relied

on the testimony of a vocational expert who stated that Shuler

could return to her past employment as an administrative

assistant because that job fell under the less demanding category

of sedentary skilled work.

     The Commissioner’s decision is supported by substantial

evidence on the record as a whole.    Anthony v. Sullivan, 954 F.2d

289, 292 (5th Cir. 1992).    The district court’s final judgment

upholding this decision is therefore AFFIRMED.